IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT JACKSON

                           MAY 1998 SESSION
                                                     FILED
                                                        July 14, 1998

                                                     Cecil Crowson, Jr.
                                                     Appellate C ourt Clerk
STATE OF TENNESSEE,              )
                                 )    C.C.A. NO. 02C01-9709-CC-00361
             Appellee,           )
                                 )    FAYETTE COUNTY
VS.                              )
                                 )    HON. JON KERRY BLACKWOOD,
RALPH MILLER,                    )    JUDGE
                                 )
             Appellant.          )    (Sentencing)



FOR THE APPELLANT:                    FOR THE APPELLEE:


GARY ANTRICAN                         JOHN KNOX WALKUP
District Public Defender              Attorney General & Reporter

SHANA C. McCOY-JOHNSON                JANIS L. TURNER
Asst. Public Defender                 Counsel for the State
P.O. Box 700                          John Sevier Bldg.
Somerville, TN 38068                  425 Fifth Ave., North
                                      Nashville, TN 37243-0493

                                      ELIZABETH T. RICE
                                      District Attorney General
                                      302 Market St. East
                                      Somerville, TN 38068




OPINION FILED:____________________



AFFIRMED


JOHN H. PEAY,
Judge
                                     OPINION



              The defendant was indicted for felony escape, a Class E felony. He pled

guilty, and the trial court sentenced him as a Range III career offender. In this appeal as

of right, the defendant contends that the State failed to prove he qualified for sentencing

as a Range III career offender. We affirm.



              In seeking enhanced sentencing for the defendant, the State relied upon

T.C.A. § 40-35-108(a)(3), which provides for sentencing as a career offender if the

defendant’s current offense is a Class D or E felony and he has at least six prior felony

convictions of any classification. In its notice of intent to seek enhanced punishment, the

State listed convictions for nine prior felony offenses. The presentence report recites

these same convictions plus two others. Although both parties acknowledge that a

sentencing hearing was held, the record on appeal does not include a transcript of the

sentencing hearing. The record on appeal does include two “exhibits,” which include

certified copies of court records from less than six prior convictions, but without a

transcript, it is unclear whether these documents were introduced into evidence or

otherwise used in sentencing the defendant.



              The essence of the defendant’s argument is that the State has failed to

sufficiently prove that the defendant has the six prior felony offenses necessary to justify

career offender sentencing under T.C.A. § 40-35-108(a)(3). The defendant’s argument

must fail, however, as he has not shown reversible error from the record.



              When the State is seeking an enhanced sentence for a defendant, the State

may prove a defendant’s prior convictions by entering into evidence certified copies of the



                                             2
court records of the prior convictions. See T.C.A. § 40-35-202; Tenn. R. Evid. 902(4).

However, the State need not prove a prior conviction in that manner if the prior conviction

“is set forth in the presentence report and it is not contradicted.” State v. Roland Hayes

Edmonds, C.C.A. No. 03C01-9308-CR-00291, Hamilton County (Tenn. Crim. App. filed

January 27, 1995, at Knoxville). The presentence report filed in this case attributes

enough prior felony convictions to the defendant to justify career offender status under

§ 40-35-108(a)(3), but without a transcript of the sentencing hearing, this Court cannot

discern whether the defendant contradicted the information contained in the presentence

report. Without a sufficient record, then, we must presume that the trial court did not err

in sentencing the defendant as a career offender.



                                                 _______________________________
                                                 JOHN H. PEAY, Judge



CONCUR:



______________________________
PAUL G. SUMMERS, Judge



______________________________
THOMAS T. W OODALL, Judge




                                            3